LATTIMORE, Judge.
Conviction for murder; punishment, six years in the penitentiary.
It was admitted that appellant shot and killed deceased. Appellant as a witness claimed that he shot in self-defense. We quote from his testimony: “I killed Hugh Rutledge because I thought he was going to kill me; I did not kill him for any relationship he had with my wife.” Later, he swore that he heard a motor vehicle stop and heard some one pulling at the screen door, and went out a side door and up to deceased and told him that he, appellant, had asked deceased to stay away from his place, and he would rather deceased would leave. He testified further that about this time some one called him and he turned his head and deceased hit him in the face and also grabbed him. He further testified that he jerked loose, and deceased backed away, went with both hands to his right hip pocket and pulled out a gun, but that he, appellant, was quicker and shot first.
In a dying statement, which was in evidence, deceased said that appellant shot him in the back. Other testimony shows. that deceased was shot in the back. No pistol was found on or near deceased after the shooting.
There are three bills of exception in the record. Bill No. 3 was taken to the cross-examination of appellant’s wife, the *323testimony objected to being set out in question and answer form with the court’s approval. None of the exceptions stated appear to be verified as in fact true, and most of the testimony set out reflects negative answers on the part of the witness, and denials of the matters asked about, and nowhere in the record do we find that the former testimony given by the witness, and about which she was being asked when the objections were made,— was offered by the state. We have no means of knowing whether the witness was under arrest at the time she was formerly questioned, or of knowing that the matters sought to be elicited were inadmissible.
Bill of exception No. 5 was taken to the refusal of a special charge which appears to be couched in almost the exact language of another special charge which was given. We find nothing in the other bill of exception worth discussing.
We have examined the exceptions taken to the court’s charge and believe none of them present any question calling for discussion. The trial court’s charge appears fair and comprehensive.
Finding no error in the record, the judgment will be affirmed.

Affirmed.